DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 3/10/2021.
Claims 1, 8 and 15 have been amended.
Claims 7, 14 and 20 have been cancelled.
Claims 1-6, 8-13 and 15-19 remain pending and have been considered below.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Boris Matvenko (Reg. #48,165) on 6/4/2021.  The amendment is necessitated to put the claims in condition for allowance.
Claims 1, 8 and 15 are amended as follows:

1. (Currently Amended) A computer-implemented method, comprising:
receiving one or more changes to one or more source code entries in a software application;
determining and analyzing one or more dependency relationships of the received one or more changes to one or more source code entries;
generated using at least one or more of determined  overlapping of one or more names of the one or more source code entries and one or more calls to the one or more source code entries in the one or more changes; and
identifying, using the one or more dependency relationships and the generated approximate call graph , one or more conflicting changes.

8. (Currently Amended) A system comprising:
at least one programmable processor; and
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
receiving one or more changes to one or more source code entries in a software application;
determining and analyzing one or more dependency relationships of the received one or more changes to one or more source code entries;
generating a data structure including at least one node corresponding to the received one or more changes, the data structure including an approximate call graph generated using at least one or more of determined  overlapping of one or the one or more source code entries and one or more calls to the one or more source code entries in the one or more changes; and
identifying, using the one or more dependency relationships and the generated approximate call graph , one or more conflicting changes.

15. (Currently Amended). A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
receiving one or more changes to one or more source code entries in a software application;
determining and analyzing one or more dependency relationships of the received one or more changes to one or more source code entries;
generating a data structure including at least one node corresponding to the received one or more changes, the data structure including an approximate call graph generated using at least one or more of determined  overlapping of one or more names of the one or more source code entries and one or more calls to the one or more source code entries in the one or more changes; and
approximate call graph , one or more conflicting changes.

Examiner’s Statement of Reasons for Allowance
Claims 1-6, 8-13 and 15-19 are considered allowable when reading the claims in light of the specification.  The prior arts of record do not teach or reasonably suggest the combination of the limitations specified in the independent claims 1, 8 and 15.
The closest prior arts are:
Cimadamore (US 20190163478) teaches conflict resolution method for resolving conflicts during an attempt to merge two branches.  Different conflict resolution rules 120 may apply to different types of conflicts.  As an example, one type of conflict is a difference in the comments, in the code files, that indicate information related to the code files, such as, the last modified data and the authors.  A conflict resolution rule may determine to resolve a conflict in last modified data by using the most recent date.  Additionally or alternatively, a conflict resolution rule may determine to resolve a conflict in the listing of authors by appending all authors are named in any list into one list.  As another example, one type of conflict is a difference in the ordering in which packages are included in code files.  A conflict resolution rule may resolve the conflict by adopting the ordering used in one of the code files (see at least paragraph [0044]).
Wloka et al. (“Safe-Commit Analysis to Facilitate Team Software Development”) teaches a program analysis to identify committable changes that Bold boxes and arrows indicate added nodes and edges in the edited version, whereas dashed boxes and arrows indicate deletions (see at least page 511, col.1).
Nelson et al. (“The life-cycle of merge conflicts: processes, barriers, and strategies”) discloses that Merge conflicts occur when developers make concurrent changes to the same part of the code. They are an inevitable and disruptive aspect of collaborative software development.  Thus tool builders and researchers have focused on the prevention and automatic resolution of merge conflicts. However, there is little empirical knowledge about how developers actually monitor for merge conflicts and plan, perform, and evaluate resolutions. Without such knowledge, tool builders might be building on the wrong assumptions and researchers might miss opportunities for improving the state of the art. We conducted semi-structured interviews with 10 software developers across 7 organizations, including both open-source and commercial projects. We identify key processes, techniques, and perceptions from developers, which we extend and validate via two surveys, a Barriers Survey and a Processes Survey, of 162 and 102 developers, respectively. Among others, we find that developers rely on reactive strategies of monitoring for merge conflicts.  We find that developers defer responding to conflicts based on their perception of the complexity of the conflicting code and that deferring affects the workflow of the entire team. Developers also rely on this perception to visually evaluate their merge conflict resolutions for correctness. Finally, developers’ perceptions alter the impact of tools and processes designed to preemptively and efficiently resolve merge conflicts. Understanding their processes and perceptions can help design human-oriented tools that better support their individual development processes (see at least the Abstract).
Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach the combination of the limitations specified in the independent claims 1, 8 and 15:
“generating a data structure including at least one node corresponding to the received one or more changes, the data structure including an approximate call graph generated using at least one or more of determined overlapping of one or more names of the one or more source code entries and one or more calls to the one or more source code entries in the one or more changes”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191